                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:19cr28-09
                                                 (Judge Keeley)

JOSEPH LEE FREDERICK,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 209),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On September 12, 2019, the defendant, Joseph Lee Frederick

(“Frederick”), appeared before United States Magistrate Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Six of the Indictment. After Frederick stated that he

understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Frederick’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that
USA v. FREDERICK                                       1:19cr28-09

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 209),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Frederick was competent to enter a plea, that the plea was freely

and voluntarily given, that he was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea. The magistrate judge

entered a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) (dkt. no. 209) finding a factual basis for the

plea and recommending that this Court accept Frederick’s plea of

guilty to Count Six of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Frederick’s guilty plea, and ADJUGES him GUILTY of the

crime charged in Count Six of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it




                                2
USA v. FREDERICK                                               1:19cr28-09

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 209),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.     The Probation Officer shall undertake a presentence

investigation of Frederick and prepare a presentence report for the

Court;

     2.     The Government and Frederick shall provide their versions

of the offense to the probation officer by October 4, 2019;

     3.     The presentence report shall be disclosed to Frederick,

defense counsel, and the United States on or before December 4,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

report on or before December 18, 2019;

     5.     The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 8, 2020; and

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the


                                      3
USA v. FREDERICK                                             1:19cr28-09

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 209),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

8, 2020.

     The magistrate judge remanded Frederick to the custody of the

United States Marshal Service.

     The   Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 29, 2020 at 10:30 A.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 27, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
